DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Feb. 18, 2021 have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment. Examiner notes that in response to applicant’s argument on page 9 that “Yie requires a minimum of two regions…and is silent regarding different motion”, the Examiner agrees that Yie discloses a minimum of two regions, however, that does not mean that Yie can only have two regions. Rather, it means there may also be three regions, because a “minimum of two” includes two, three, four, etc. There is nothing in the disclosure that states there is a structural difference in the capability of dividing a region into two or three regions. The mere fact that Yie may be capable of dividing a region into two regions does not mean it does not also anticipate three regions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yie, et al., (U.S. Patent Application Publication No. 2014/0192876 A1), hereinafter (“Yie”), and further in view of Robert, et al., (U.S. Patent Application Publication No. 2020/0221120 A1), hereinafter (“Robert”).
Regarding claim 1, Yie discloses a decoder (a decoding apparatus; ¶0143), the decoder comprising circuitry (Fig. 16) configured to:
receive a bitstream (The entropy decoding unit 731 receives compressed bitstream; ¶0144 and Fig. 16);
partition a current block via a geometric partitioning mode into three portions (Fig. 5; ¶¶0075-6);
determine a motion vector associated with a portion of the three portions (Information (an MV and a difference value of the MV) related to prediction is transmitted to the decoder on a prediction unit basis, which is a basic unit of inter prediction; ¶0050-1), and wherein determining further includes constructing a candidate list (A reference of the mergeable blocks may be previously determined, for example, to top peripheral samples and left peripheral samples of the present block [i.e., a candidate list] or to two blocks of a top peripheral block and a left peripheral block of the present block.  Alternatively, a reference of the mergeable blocks may be previously determined to at least two blocks, for example, to the entire top peripheral blocks and the entire left peripheral blocks of the present block; ¶0091); 
wherein each associated motion vector is (A set of mergeable blocks may have, for example, two maximum elements (the two sample positions, i.e., a left peripheral sample position and a top peripheral sample position). However, a set of mergeable blocks is not necessarily limited to have only two candidate sample positions or two candidate blocks and may have at least two candidate sample positions or candidate blocks; ¶0094 and The inter prediction unit 632 divides a provided prediction unit to be encoded at present using a partitioning method such as the foregoing asymmetrical partitioning and geometric partitioning, estimates a motion in the partition divided block unit, and generates an MV; 0122) and
decode the current block using the determined motion vector (The decoder adds an inversely quantized and inversely transformed residual and a prediction unit predicted through the inter prediction or intra prediction and restores an image (step 1109); ¶0160, and Fig. 16, elements 737 and 743 and Fig. 17).
Yie does not explicitly disclose wherein each associated motion vector is different for each of the three portions (A set of mergeable blocks may have, for example, two maximum elements (the two sample positions, i.e., a left peripheral sample position and a top peripheral sample position). However, a set of mergeable blocks is not necessarily limited to have only two candidate sample positions or two candidate blocks and may have at least two candidate sample positions or candidate blocks; ¶0094 and The inter prediction unit 632 divides a provided prediction unit to be encoded at present using a partitioning method such as the foregoing asymmetrical partitioning and geometric partitioning, estimates a motion in the partition divided block unit, and generates an MV; 0122). 
In a similar field, Robert suggests wherein each associated motion vector is different for each of the three portions (Fig. 4, CTU showing 3 distinct motion vectors in CTU 1, and In HEVC, one motion vector is assigned to each PU [i.e., portion]. This motion vector is used for motion compensated temporal prediction of the considered PU; 0078-9 and Fig. 5).
Therefore, it would have been obvious at the time the invention was filed to incorporate the decoder of Yie with the different motion vectors for each PU as suggested by Robert. The motivation would be to link a predicted block and its reference block simply using a translation or calculation based on the reference block and the corresponding motion vector.
Regarding claim 2, Yie, further in view of Robert, hereinafter (“Yie-Robert”), suggest all the limitations of claim 1, as discussed above. Yie also discloses partition the current block into the three portions by: partitioning current block into a first region and a second region; and partitioning the second region into two sub-regions (Referring to FIG. 7, a PU for inter prediction or intra prediction may be divided into two different irregular regions (modes 0 and 1) or into rectangular regions of different sizes (modes 2 and 3); ¶0082; Figs. 5 and 7 showing the block split in equal halves, then split again).
Regarding claim 3, Yie-Robert suggest all the limitations of claim 1, as discussed above. Yie also discloses wherein the current block further comprises a coding tree unit (a quadtree-based division method; ¶0095).
Regarding claim 4, Yie-Robert suggest all the limitations of claim 1, as discussed above. Yie also discloses determine that a merge mode is enabled for a first portion of the three portions (in a plurality of regions divided in one picture, at least two regions are merged [i.e., a first portion], and by using entire merged regions as a transmitting unit of the additional information; ¶0058).
Regarding claim 5, Yie-Robert suggest all the limitations of claim 4, as discussed above. Yie also discloses decode the first portion according to the merge mode (when using the partition unit as a transmitting unit of filter information of an interpolation filter used for motion compensation inter prediction, by using an entire merged block in a transmitting unit using block merging, by reducing a quantity of additional information to transmit to the decoder, encoding efficiency of an image having a high resolution of an HD level or ultra HD level or more can be improved; ¶0087).
Regarding claim 6, Yie-Robert suggest all the limitations of claim 1, as discussed above. Yie also discloses determine that a merge mode is disabled for a first portion of the three portions (the motion parameter may include, for example, an MV and an MV difference value [i.e., merge mode disabled]; ¶0089).
Regarding claim 7, Yie-Robert suggest all the limitations of claim 6, as discussed above. Yie also discloses decode the first portion as a function of a motion vector difference (the motion parameter may include, for example, an MV and an MV difference value; 0089).
Regarding claim 8, Yie-Robert suggest all the limitations of claim 1, as discussed above. Yie also discloses:
an entropy decoder processor (entropy decoding unit; Fig. 16, element 731) configured to receive the bitstream (Fig. 16) and decode the bitstream into quantized coefficients (The entropy decoding unit 731 receives compressed bitstream and generates a quantized coefficient by performing entropy decoding.  The inverse quantization unit 733 and the inverse transformation unit 735 perform inverse quantization and inverse transformation of a quantized coefficient and restore a residual; ¶330144);
an inverse quantization (Inverse quantization unit; Fig. 16, element 733) and inverse transformation processor configured to process the quantized coefficients (inverse transform unit; Fig. 16, element 735) including performing an inverse discrete cosine transform (quantization unit 641 perform Discrete Cosine Transform (DCT) of the residual and quantize; ¶0130, and inverse performs inverse DCT);
a deblocking filter (a deblocking filter; ¶0159, 162 and claim 16);
a frame buffer (frame buffer, Fig. 16, element 741); and
an intra prediction processor (intra prediction unit, Fig. 16, element 739).
Regarding claims 11-18, Yie-Robert suggest all of the elements of claims 1-8 in apparatus form rather than method form. Yie also discloses a method (a method and apparatus for encoding/decoding an image; 0001). Therefore, the supporting rationale of the rejections to claims 1-8 applies equally as well to those elements of claims 11-18, respectively.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. US2012/0106647 A1 Fig. 1 disclosing different MVs for the three partitions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487